Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 21, 2021 has been entered. Claims 1-6 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Steiro (US Patent 3334390) in view of Reeves et al. (US 2,334,509).
Regarding claims 1-2, Steiro discloses that, as illustrated in Fig. 1, a method for producing concrete pipes in a vertical casting mould (i.e. in the apparatus shown in Fig. 1, the molds filled with concrete and the end ring has been lowered into position between the upper ends of the molds. Referencing in greater detail to the drawings, a large pit 10 is formed below the level of the floor F (col. 2, lines 9-13).  Steiro teaches that, as illustrated in Fig. 1, the method includes providing a core (Fig. 2, item I) and a mantle (Fig. 2, item O), the core and mantle defining a moulding space (i.e. the annular space S, col. 3, lines 1-2) therebetween (i.e. the inner core mold I and the outer mold O can be lowered after the pipe P is completed. Col. 2, 
Steiro teaches that, the method includes pouring pourable concrete into the moulding space so as to form a pipe body (i.e. when the apparatus is in the position shown in Figure 1, the mix material M (or pourable concrete or no-slump concrete (mixing with water); For one of ordinary skilled in the art, it is obvious this mix material is wet) is deposited or poured on the top of the inner core mold at a rapid rate (by automatic conveying equipment) (col. 2, lines 66-70)). Further, Steiro discloses that, if more mix is needed during the formation of the pipe top end, the ring (i.e. the upper mold sleeve) can be momentarily lifted and the distributor arm then actuated to again fill the mold space (col. 4, lines 39-42). Thus, Steiro discloses that, the upper mold sleeve is removable and the pipe body  has a predetermined volume for holding a certain amount of pourable concrete, wherein the predetermined quality of the pourable wet concrete has a volume that is the predetermined volume of the pipe body (for example, illustrated in label of an upper end of the concrete pipe to be formed (for inner mold I)) plus a predetermined setting volume (if more mix is needed (col. 4, lines 39-40)) determined based on setting behavior of the wet concrete ;    

Steiro teaches that, the method includes after the pouring and before the demolding pressing the upper mould sleeve (e.g. a tamping ring R (as shown in Fig. 2), (col. 3, line 14); the oscillation of the ring under power provides excellent troweling action and results in a particularly good finish on the pipe end (col. 4, lines 27-29)) forming a closed ring in a shaping manner into an end face of the pipe body only after a setting time for a predefined setting volume of the cast pipe body between and core and the mantle and turning about an axis (i.e. a central shaft 33,(col. 2, line 41); related to claim 2) thereof. Thus, Steiro discloses that, the distributor arm 40 acts to distribute the material equally around the top and simultaneously pushes it outwardly into the annular space S between the inner and outer molds. This loading and distributing process is continued until the molds are filled, and during which time (i.e. a setting time) vibrators V act to rapidly settle the no-slump concrete into the concentric molds (based on the predefined setting volume of the cast pipe body). (col. 2, lines 70-73 and col. 3. lines 1-5). During the setting time the upper mold sleeve (the ring R) remains removed without pressing. During the setting time the pourable wet concrete is reduced due to escaping air bubbles by vibration. The molds are filled until a volume equal to the predetermined volume. 
Steiro discloses that, the above described mechanical distributor insures continual and even distribution of the material as the latter is dumped at a considerable rate onto the top of 
However, Steiro does not explicitly disclose that the core extends above a height of an upper end of the concrete pipe to be formed. 
In the same filed of endeavor, concrete pipe, Reeves discloses that, as illustrated in Fig. 1, the core (Fig. 1, item 7a) extends above a height of an upper end (as shown) of the concrete pipe (Fig. 1, item A (plastic material)) to be formed. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steiro to incorporate the teachings of Reeves to provide the core extends above a height of an upper end of the concrete pipe to be formed. Doing so would be possible compress the plastic material in the mold, as recognized by Reeves, which improves strength and reduces the time to mold the article (p.g. 1, lines 1-20 (left col.)).
However, Steiro does not disclose the mantle is divided lengthwise. Reeves discloses that, as illustrated in Figs. 1 and 3, the mold is cylindrical and is divided longitudinally into two sections 13a, 13b, which are surrounded by an extendible sleeve 14 which fits tightly round them and holds them in position. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steiro to incorporate the teachings of Reeves to provide the mold 13 or the mantle is divided lengthwise. Doing so would  


    PNG
    media_image1.png
    802
    491
    media_image1.png
    Greyscale

Annotated Figure I (Based on Fig. 1 in the teachings of Steiro)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Steiro et al. in view of Reeves et al. (US 2,334,509).
Regarding claims 3-4, Steiro discloses that, as illustrated in Fig. 1, a method for producing concrete pipes in a vertical casting mould (i.e. in the apparatus shown in Fig. 1, the molds filled with concrete and the end ring has been lowered into position between the upper ends of the molds. Referencing in greater detail to the drawings, a large pit 10 is formed below the level of the floor F (col. 2, lines 9-13).  Steiro teaches that, as illustrated in Fig. 1, the method includes providing a core and a mantle, the core and mantle defining a moulding space (i.e. the annular space S, col. 3, lines 1-2) therebetween (i.e. the inner core mold I and the outer mold O can be lowered after the pipe P is completed. Col. 2, lines 14-15) with a volume greater than the predetermined cast pipe body volume (if more mix is needed during the formation of the pipe tope end, the ring can be momentarily lifted and the distributor arm the actuated to again fill the mold space (col. 4, lines 39-42)), and upper and lower mould sleeves (see labels of upper sleeve and lower sleeve in attached annotated Figure I) that terminate the moulding space at a bottom and a top thereof (i.e. the stationary support ring 11 at the bottom (col. 2, line 18) and an outwardly extending distributing arm 40 at the top (col. 2, lines 54-60)). Steiro teaches that, the method includes pouring pourable concrete into the moulding space so as to form a pipe body (i.e. when the apparatus is in the position shown in Figure 1, the mix material M (or pourable concrete or no-slump concrete (mixing with water); For one of ordinary skilled in the art, it is obvious this mix material is wet) is deposited or poured on the top of the inner core mold at a rapid rate (by automatic conveying equipment). col. 2, lines 66-70). Further, 
Steiro discloses that, if more mix is needed during the formation of the pipe top end, the ring (i.e. the upper mold sleeve) can be momentarily lifted and the distributor arm then actuated to again fill the mold space (col. 4, lines 39-42). Thus, Steiro discloses that, the upper mold sleeve is removable and the pipe body  has a predetermined volume for holding a certain amount of pourable concrete, wherein the predetermined quality of the pourable wet concrete has a volume that is the predetermined volume of the pipe body (for example, illustrated in label of an upper end of the concrete pipe to be formed (for inner mold I)) plus a predetermined setting volume (if more mix is needed (col. 4, lines 39-40)) determined based on setting behavior of the wet concrete;      
Steiro teaches that, the method includes demoulding the pipe body after setting of the concrete by opening the mantle (may also removing the core) (i.e. the columns are rigidly fixed to the base member 13, and are located between the inner and outer molds (i.e. the core and the mantle, respectively) when the later are retracted (or opened) downwardly into the pit (i.e. demoulding after setting of the concrete). Col. 2, lines 19-22). 
4) thereof. Thus, Steiro discloses that, the distributor arm 40 acts to distribute the material equally around the top and simultaneously pushes it outwardly into the annular space S between the inner and outer molds. This loading and distributing process is continued until the molds are filled, and during which time (i.e. a setting time) vibrators V act to rapidly settle the no-slump concrete into the concentric molds (based on the predefined setting volume of the cast pipe body). (col. 2, lines 70-73 and col. 3. lines 1-5).
Steiro discloses that, the above described mechanical distributor insures continual and even distribution of the material as the latter is dumped at a considerable rate onto the top of the inner core. No built up of material occurs to spill over the sides of the apparatus (col. 3, lines 6-12). In other words, Steiro discloses the pouring of the material is sufficient for the predetermined quality of the pourable concrete to reduce in volume to a predefined setting volume of the cast pipe body between the core and the mantle.
Steiro discloses that, if more mix is needed during the formation of the pipe top end, the ring (i.e. the upper mold sleeve) can be momentarily lifted and the distributor arm then actuated to again fill the mold space (col. 4, lines 39-42). Steiro discloses that, the oscillation of the ring under power provides excellent trowelling action and results in a particularly good 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. at least two minutes needed to set and reduce in volume by the predetermined setting volume to the volume of the cast pipe body and the level of the wet concrete goes down to the height of the upper end of the concrete pipe to be formed) as a result of routine optimization of the result effective variable of the cast pipe in an effort to compact the concrete mix within the molds and insure proper relationship between the molds and a finished pipe of uniform wall thickness and precise shape at the top end.
However, Steiro does not explicitly disclose that the core extends above a height of an upper end of the concrete pipe to be formed. 
In the same filed of endeavor, concrete pipe, Reeves discloses that, as illustrated in Fig. 1, the core (Fig. 1, item 7a) extends above a height of an upper end (as shown) of the concrete pipe (Fig. 1, item A (plastic material)) to be formed. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steiro to incorporate the teachings of Reeves to provide the core extends above a height of an upper end of the concrete 
However, Steiro does not disclose the mantle is divided lengthwise. Reeves discloses that, as illustrated in Figs. 1 and 3, the mold is cylindrical and is divided longitudinally into two sections 13a, 13b, which are surrounded by an extendible sleeve 14 which fits tightly round them and holds them in position. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steiro to incorporate the teachings of Reeves to provide the mold 13 or the mantle is divided lengthwise. Doing so would  be possible for the mold to be quickly released, as recognized by Reeves (p.g. 2, lines 1-10 (left col.)).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Steiro et al and Reeves as applied to claim 1 above.
Regarding claim 5.    
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Steiro et al and Reeves as applied to claim 3 above.
Regarding claim 6, Steiro discloses that, no-slump concrete (wet) is poured into the annular space between the molds and vibrated so it will be quickly settled and compacted, then the molds are then stripped from the finished but uncured pipe (col. 1, lines 12-15). Though Steiro does not directly disclose that, during the setting time, air bubbles in the pourable concrete of the pipe body ascend and escape therefrom, however, for one of ordinary skilled in the art, it is obvious that when pourable concrete between the walls of the molds experiencing a vibration for compacting concrete or making it dense, that means trapped air bubbles inside the pourable concrete are released or escaped.    
Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered.
Regarding arguments in claim 1 that Steiro does not teach “pourable wet concrete” instead of “no-slump concrete” and no-slump concrete essentially remains at its volume after placement in a mold, it is not persuasive. No-slump concrete is still wet and would be pourable. Steiro applies a vibrator to remove air bubbles (through compaction) during the pouring process (col. 3, lines 66-75; col. 4, lines 10-19). No-slump concrete is moving under oscillating.
Regarding arguments that Steiro does not suggest any such waiting period of time after its mold is filled, it is not persuasive. Steiro discloses that, if more mix is needed during the formation of the pipe top end, the ring (i.e. the upper mold sleeve) can be momentarily lifted and the distributor arm then actuated to again fill the mold space (col. 4, lines 39-42). Thus, Steiro discloses there is an elapse (or waiting) of time between each filling of concrete.       
1 that Steiro does not teach pouring a predetermined amount of concrete, it is not persuasive. Steiro teaches pouring concrete into the mold. For one of ordinary skilled in the art, that means how much concrete needed in the mold is predetermined ((for example through trying) if more mix is needed during the formation of the pipe tope end, the ring can be momentarily lifted and the distributor arm the actuated to again fill the mold space (col. 4, lines 39-42)) otherwise Steiro cannot achieve the goal of mass production of pipes. .    
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742